National Penn Bancshares, Inc. 3rd Quarter 2008Earnings Webcast Safe Harbor RegardingForward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to becovered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of1995. Forward-looking statements are statements that are not historical facts. These statements can be identified bythe use of forward-looking terminology such as "believe," "expect," "may," "will," "should,'' "project," "plan,'' "seek,""intend,'' or "anticipate'' or the negative thereof or comparable terminology, and include discussions of strategy,financial projections and estimates and their underlying assumptions, statements regarding plans, objectives,expectations or consequences of announced transactions, and statements about the future performance, operations,products and services of National Penn Bancshares and its subsidiaries. National Penn Bancshares cautions readersnot to place undue reliance on these statements. National Penn Bancshares' business and operations are subject to a variety of risks, uncertainties and other factors. Consequently, actual results and experience may materially differ from those contained in any forward-lookingstatements. Such risks, uncertainties and other factors that could cause actual results and experience to differ fromthose projected include, but are not limited to, the following: ineffectiveness of National Penn's business strategy due tochanges in current or future market conditions; the effects of competition, and of changes in laws and regulations oncompetition, including industry consolidation and development of competing financial products and services; interestrate movements; inability to achieve merger-related synergies; difficulties in integrating distinct business operations,including information technology difficulties; disruption from announced transactions, and resulting difficulties inmaintaining relationships with customers and employees; and challenges in establishing and maintaining operations innew markets. The foregoing review of important factors should be read in conjunction with the other cautionarystatements that are included in National Penn Bancshares' Annual Report on Form 10-K for the fiscal year endedDecember 31, 2007, as well as in other documents filed by National Penn Bancshares after the date thereof.NationalPenn Bancshares makes no commitment to revise or update any forward-looking statements in order to reflect eventsor circumstances occurring or existing after the date any forward-looking statement is made. Overview (as of 9/30/2008) lAssets$ 9.32
